Citation Nr: 1118361	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  94-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder of plantar keratoderma, to include as a result of Agent Orange exposure.

2.  Entitlement to service connection for chronic scleroderma, to include as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 1967.  The Veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1993 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, which, in pertinent part, denied service connection for both a skin disorder and scleroderma claimed as the result of Agent Orange exposure.  In April 1997, the Board, in pertinent part, remanded the issues of service connection for a skin disease and for scleroderma to the RO for additional action.

In March 2000, the Board, in pertinent part, denied the Veteran's claims for service connection for a skin disease and for scleroderma, both claimed as the result of Agent Orange exposure.  The Veteran subsequently appealed both claims to the United States Court of Appeals for Veterans Claims (Court).

In February 2001, the Court granted the Appellee's Motion for Remand; vacated the March 2000 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In December 2001, the Board remanded the Veteran's appeal to the RO for additional action.  In July 2003, the Board, in pertinent part, again remanded the issues of the Veteran's entitlement to service connection for both a skin disease and scleroderma claimed as the result of Agent Orange exposure to the RO for additional action.

In May 2006, the Board denied service connection for both a skin disease and scleroderma claimed as the result of Agent Orange exposure.  The Veteran then appealed to the Court.

In January 2008, the Court granted the Parties' Joint Motion for Remand, vacated the May 2006 Board decision, and remanded the Veteran's appeal to the Board for additional action.  In August 2008, and again in February 2010, the Board remanded the case to the RO for additional action.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, a chronic skin disorder of plantar keratoderma, had its onset in service.

2.  Resolving all reasonable doubt in the Veteran's favor, chronic scleroderma had its onset in service.


CONCLUSIONS OF LAW

1.  A chronic skin disorder of plantar keratoderma was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Chronic scleroderma was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board grants service connection for a chronic skin disorder of plantar keratoderma and for chronic scleroderma.  This represents a complete grant of the benefits sought on appeal regarding those claims.  As such, no discussion of VA's duty to notify or assist is necessary on those claims. 

Merits of the Claims

The Veteran claims entitlement to service connection for a chronic skin disorder and for chronic scleroderma, both claimed as the result of Agent Orange exposure.  As reflected in a VA Form 21-4138 received in January 1994, the Veteran essentially claims that these two disorders should be service connected because they are either related to exposure to Agent Orange while serving in Vietnam, or, in the alternative, due to inservice exposure to high energy electron (or electromagnetic) fields.   

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases, including cardiovascular-renal disease, including hypertension, endocarditis, and organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemia.

The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that chronic B-cell leukemias include, but are not limited to hairy-cell leukemia and chronic lymphocytic leukemia and that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

Subsequently, the stay on processing claims affected by the herbicide-related presumptions was lifted effective October 30, 2010.  See Chairman's Memorandum No. 01-10-37, dated November 1, 2010.  As such, such service connection claims must be adjudicated with consideration of amended 38 C.F.R. § 3.309(e).

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  The Veteran's service medical records contain no complaints or findings referable to Agent Orange exposure; however, as he served in Vietnam, he is presumed to have been exposed to herbicides (Agent Orange) during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).  Nevertheless, the Veteran has not been diagnosed with any of the conditions listed under 38 C.F.R. § 3.309(e).  Therefore, the Board initially determines that the Veteran's case is not qualified for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307.
 
Service connection may still be established, however, with proof of direct causation on the basis of the record as discussed below.  The Veteran's service medical records show that in July 1967 the Veteran was treated for a scaly rash on the underside of his penis.  In August 1967 he was treated for tinea pedis.  No skin-related disorder was shown at the time of the Veteran's August 1967 separation examination.

The evidence of record shows that following the Veteran's 1967 separation from service, the earliest medical evidence regarding the Veteran's claimed skin and scleroderma disorders was shown in a November 1976 record from the Humboldt State University student health center.  This record indicated that the Veteran was treated for a lesion on the left forearm that began about a year and a half earlier and had remained about the same.  The impression was dermopathy, of questionable etiology.  On referral to the dermatology clinic in January 1977, the diagnosis was localized scleroderma.  

Subsequent diagnoses and their diagnostic sources include the following: dermal sclerosis suggestive of morphea (March 1992 surgical pathology report from the Los Angeles County Medical Center); morphea and scleroderma (VA outpatient treatment records dated in June and July 1992); morphea not scleroderma (July 1992 VA outpatient treatment record); scleroderma/morphea (January 1993 VA outpatient treatment record); hyperkeratosis, tinea pedis, morphea, folliculitis of the scalp, lichen simplex resolved, and no systemic scleroderma (April 1993 VA outpatient treatment record); tinea pedis and morphea (June 1993 VA outpatient treatment record); morphea and no evidence of scleroderma (October 1993 VA outpatient treatment record); scleroderma (localized morphea) vs. sclerodermoid reaction (January 1994 VA general medical examination, during which the Veteran reported first development of thickened pigmented areas on torso and left forearm in 1966/67); morphea - localized scleroderma and keratoderma plantaris (January 1994 VA dermatology consultation); and morphea and keratosis plantares (March 1994 examination by Dr. Goldstein).

The Veteran failed to report for several scheduled VA examinations, most recently scheduled in September 2010.  Thereafter, in March 2011 the Board requested a medical expert opinion on the matter of service connection of the Veteran's claimed chronic skin disorder and chronic scleroderma.

In an April 2011 letter containing an opinion of a medical specialist from the Veterans Health Administration (VHA), that physician (certified in dermatology, internal medicine, clinical genetics, and geriatrics) summarized his review of the medical records on file in the claims files and provided an opinion on the matter of nexus with service of the claimed skin and scleroderma disorders.

On that review, the medical specialist made findings that there was no doubt as to the existence of the medical conditions in question.  Notably, the specialist's review pointed out a January 1994 VA examination notation that the Veteran began to develop thickened areas on his torso and left forearm in 1966-1967.  An associated skin biopsy showed a diagnosis of "morphea-localized scleroderma."  The January 1994 VA examination report also noted the existence of keratoderma on the feet.  The specialist also noted October 1993 findings of symptoms of Reynaud's Syndrome and plantar keratoderma; and a diagnosis of "Morphea, not scleroderma".   The specialist noted more recent examinations documented the continued existence of both conditions.  He also noted there were positive and negative KOH examinations, which test for the fungus that causes tinea pedis, which the specialist noted to be associated with plantar keratoderma.

The specialist opined that there was no doubt that the Veteran had scleroderma, the localized variety.  He discussed medical records showing diagnosis of localized scleroderma, an uncommon condition, established in the early 1990s.  The specialist noted that a referring letter stated that the diagnosis was established in 1977 and that the chart noted the Veteran referred to initial lesions in the latter half of the 1960s.  

The specialist noted generally that the condition was indolent and spread insidiously, and that while the cause was usually termed "unknown", there were sclerodermatous conditions clearly linked to chemical exposure.  The specialist added that there were photographs from the early 1990s showing lesions of the Veteran that were "burned out" with significant atrophy.  He opined that this was most consistent with a lesion greater than 20 years old, which was consistent with onset within one year of service discharge.  Based on the above, the specialist opined that it meets the test of being more likely than not meeting the criteria to be a service connection condition.

The specialist opined that there was no doubt that the Veteran had plantar keratoderma, or thickened skin on the soles of the feet with cracking and inflammation.  The specialist noted in this regard that based on the charts, the Veteran had had tinea pedis at some points.  The specialist discussed the epidemiology of tinea, noting that it was uncommon in the U.S. until after World War II, that those serving in Vietnam were a source of colonization in the U.S., and that tinea was now common in the U.S. as a result.  The examiner opined that while there were many causes of keratoderma, chronic tinea was a likely cause in this case.  The examiner opined that it was also likely that the Veteran was infected with this tropical disease while in service in Vietnam.  Based on the foregoing, the specialist opined that it was more likely than not that this chronic skin condition was service connected.  

The specialist concluded with an opinion that it was more likely than not that the chronic skin disorder plantar keratoderma and the condition scleroderma were both related to the Veteran's service in Vietnam.

Based on all of the foregoing evidence discussed above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic skin disorder diagnosed as plantar keratoderma and his chronic scleroderma, are each related to service.  

In addition to the clinical evidence discussed above in the Veteran's favor, the Veteran is competent to attest to his observations of his symptoms, to include attesting as to a continuity of symptomatology after discharge.  The Veteran has credibly reported that he has had symptoms associated with the claimed chronic skin disorder of plantar keratoderma and chronic scleroderma since service, an assertion that is completely consistent with the medical record and particularly the most recent VHA medical specialist opinion discussed above.  The Veteran's statements on these matters are credible, and provide the most probative evidence on the question of whether there was a continuity of symptoms since service with respect to the two claimed disabilities.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic skin disorder of plantar keratoderma and his chronic scleroderma, are each related to service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for (1) chronic skin disorder of plantar keratoderma and (2) chronic scleroderma.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for chronic skin disorder of plantar keratoderma is granted.  

Service connection for chronic scleroderma is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


